The opinion of the court was delivered by
Burch, J.:
The defendant, W. A. Green, has filed a motion praying that the judgment of this court, directing the district court to quiet title of plaintiffs, be modified to allow Green a lien for taxes on the land in controversy. Green’s answer disclosed that taxes were delinquent when the land was sold to him under attachment, and that out of the proceeds of the sale the sheriff paid the taxes in the sum of $283.33. Manifestly, title ought not to be quieted in the Tellums free of taxes paid by Green’s money long after the Tellums purchased the land. Therefore, Green’s motion is allowed, and the judgment of this court is modified to include direction to -the district court to award Green a lien for taxes, enforceable by proper remedy.